Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 1 of 8 PageID #: 626




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                               Case No. 1:16-cr-78-SEB-MJD-01

                                                         ORDER ON MOTION FOR
  v.                                                     SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
  NATHAN VINCEN VOSSLER                                  (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a

 reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

 factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

 Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☒ DENIED.

 ☐ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☐ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 2 of 8 PageID #: 627




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 1:16-cr-00078-SEB-MJD
                                                         )
 NATHAN VINCEN VOSSLER,                                  ) -01
                                                         )
                                Defendant.               )

                                                ORDER

         Pending before the Court is Nathan Vincen Vossler's Motion for Compassionate Release

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 73. Mr. Vossler seeks immediate release. Id. For

 the reasons stated below, his motion is DENIED.

                                                 I.
                                             BACKGROUND

         In June 2017, the Court sentenced Mr. Vossler to 180 months' imprisonment (to run concurrent

 to a state sentence) and a life term of supervised release after he pleaded guilty to possession of child

 pornography in violation of 18 U.S.C. § 2252(a)(4)(B). Dkt. 68.

         On May 29, 2020, 2020, Mr. Vossler filed a pro se motion that the Court construed as a motion

 for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Dkt. 73. The Court appointed counsel to

 represent Mr. Vossler, dkt. 74, and appointed counsel relied on Mr. Vossler's pro se motion, dkt. 82.

 The United States responded in opposition. Dkt. 83. Mr. Vossler has not filed a reply, and the time for

 doing so has passed. Id. Thus, his motion is ripe for review.

                                                  II.
                                              DISCUSSION




                                                    2
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 3 of 8 PageID #: 628




        Mr. Vossler is 44 years old. He is now incarcerated at the Federal Correctional Institution

 in Greenville, Illinois ("FCI Greenville"). As of October 6, 2020, the Bureau of Prisons ("BOP")

 reports that 22 inmates at FCI Greenville are currently infected with COVID-19 and that 74

 inmates have recovered from the virus. See https://www.bop.gov/coronavirus/ (last visited Oct. 6,

 2020). The BOP website gives Mr. Vossler's release date as October 9, 2028.

        Mr. Vossler contends that extraordinary and compelling reasons warrant his immediate

 release because his age and "documented fact of upper respiratory problems" put him at risk of

 experiencing severe symptoms if he contracts COVID-19. Dkt. 73 at 2. Mr. Vossler explains that

 he was hospitalized in 2013 and received breathing treatments due to complications from an

 infection he was experiencing in his lungs. Id. He states that he fears that he may have respiratory

 complications that put him at risk of death if contracts COVID-19. Id. He also notes that he has a

 clean disciplinary history in his 53 months of incarceration, that he has taken a guitar education

 class, has paid some of his financial obligations, has maintained employment with UNICOR, and

 has completed 3,000 hours of an apprenticeship program. Id. In response, the United States argues

 that Mr. Vossler has not shown extraordinary and compelling reasons warranting a sentence

 reduction. Dkt. 83. It also argues that Mr. Vossler is a danger to the community and that the

 sentencing factors in 18 U.S.C. § 3553(a) do not favor release. Id.

        18 U.S.C. § 3582(c) provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility,[1] whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of


        1
         The United States informed Defendant's counsel that it would not contest this matter on
 exhaustion grounds. See dkts. 80, 81.
                                                  3
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 4 of 8 PageID #: 629




        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . and
        that such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. In response

 to this directive, the Sentencing Commission promulgated a policy statement regarding

 compassionate release under § 3582(c), contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes. While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may move for

 compassionate release, 2 courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance

 on the "extraordinary and compelling reasons" that may warrant a sentence reduction. E.g., United

 States v. Casey, 2019 WL 1987311, at *1 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL

 1472320, at *2 (D.N.M. 2019); United States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C.

 2019). There is no reason to believe, moreover, that the identity of the movant (either the defendant

 or the BOP) should have any impact on the factors the Court should consider.

        As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether


        2
         Until December 21, 2018, only the BOP could bring a motion for sentence reduction under
 § 3582(c)(1)(A). The First Step Act of 2018, which became effective on December 21, 2018,
 amended § 3582(c)(1)(A) to allow defendants to bring such motions directly, after exhausting
 administrative remedies. See 132 Stat. at 5239 (First Step Act § 603(b)).

                                                  4
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 5 of 8 PageID #: 630




 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court

 must determine whether Mr. Vossler is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

        Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

 from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

 capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

 old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

 circumstances (the death or incapacitation of the caregiver of the defendant's minor child or the

 incapacitation of the defendant's spouse or registered partner when the defendant would be the

 only available caregiver for the spouse or registered partner). U.S.S.G. § 1B1.13, Application Note

 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary and compelling reason[s]

 other than, or in combination with, the reasons described in subdivisions (A) through (C)." 3 Id.,

 Application Note 1(D).



        3
          The policy statement provides that "[a] reduction under this policy statement may be
 granted only upon motion by the Director of the Bureau of Prisons." U.S.S.G. Manual §1B1.13,
 Application Note 4. Likewise, the catchall provision provides, "As determined by the Director of
 the Bureau of Prisons, there exists in the defendant's case an extraordinary and compelling reason
 other than, or in combination with, the reasons described in subdivisions (A) through (C)." Id.,
 Application Note 1(D). This policy statement has not been amended since the passage of the First
 Step Act. Insofar as it states that only the Director of the BOP can bring a motion under §
 3582(c)(1)(A), it is directly contradicted by the amended statutory text. This discrepancy has led
 some courts to conclude that the Commission does not have a policy position applicable to motions
 under § 3582(c)(1)(A)(i) and that they have discretion to determine what constitutes an
 "extraordinary and compelling reason" on a case-by-case basis, looking to the policy statement as
 helpful, but not dispositive. See, e.g., United States v. Perdigao, No. 07-103, 2020 WL 1672322,
 at *2 (E.D. La. Apr. 2, 2020) (collecting cases); see also United States v. Haynes, No. 93 CF 1043
                                                   5
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 6 of 8 PageID #: 631




        Mr. Vossler does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Thus, the question is whether the catchall provision for extraordinary and compelling

 reasons applies in this case.

        The Court concludes that it does not. While the Court sympathizes with Mr. Vossler's fear

 of contracting the virus, the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate release, especially

 considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

 spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, dkt. 33 (S.D. Ind. Aug. 12,

 2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction).

        Moreover, the record does not show that Mr. Vossler is at an increased risk of developing

 severe symptoms if he contracts COVID-19. While the CDC (Centers for Disease Control and

 Prevention) has advised that older adults are at risk for developing severe COVID-19 symptoms,

 Mr. Vossler is only 44 years old. The greatest risk for severe illness from COVID-19 is among

 those aged 85 and older, and 8 out of 10 COVID-19 related deaths reported in the United States

 have been among adults aged 65 and older. See https://www.cdc.gov/coronavirus/2019-ncov/need-


 (RJD), 2020 WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020) (collecting cases). Other courts have
 held that they must follow the policy statement as it stands and, thus, that the Director of the BOP
 is the ultimate arbiter of what counts as "extraordinary and compelling" under the catchall
 provision. See, e.g., United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D.
 Ala. Aug. 13, 2019). The Court need not resolve that debate, though, because Mr. Vossler's motion
 is due to be denied even if the Court assumes that the policy statement is not binding and that it
 has the discretion to determine what constitutes an "extraordinary and compelling reason" for a
 sentence reduction.


                                                  6
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 7 of 8 PageID #: 632




 extra-precautions/older-adults.html (last visited Oct. 6, 2020). Thus, Mr. Vossler's age is not an

 extraordinary and compelling reason warranting a sentence reduction.

        Neither is his history of respiratory infection. Even if Mr. Vossler's unsupported claims

 about his medical history are accepted, he has—at most—shown that he suffered from a severe

 respiratory infection one time more than 7 years ago. While having moderate-to-severe asthma or

 another chronic lung disease—such as COPD, cystic fibrosis, and pulmonary fibrosis—may

 increase   a   person's   chances    of   developing    severe    COVID-19      symptoms,      see

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html#copd (last visited Oct. 6, 2020), there is no evidence that Mr. Vossler has

 moderate-to-severe asthma or chronic lung disease, see dkt. 83-1 (Mr. Vossler's BOP medical

 records). Because he has not shown that he is at an increased risk of suffering severe symptoms if

 he contracts COVID-19, he has not shown extraordinary and compelling reasons warranting a

 sentence reduction. See United States v. Dyson, 2020 WL 3440335, at *3 (S.D. Ind. June 22, 2020)

 (collecting cases denying motions for compassionate release from defendants who are not an

 increased risk of developing severe symptoms if they contract COVID-19, even when they are

 incarcerated in a "hotspot" for COVID-19 infections).

        Finally, while the Court commends Mr. Vossler for his clean disciplinary record, his record

 of employment, and his other efforts at rehabilitation, rehabilitation is not—standing alone—an

 extraordinary and compelling reason warranting a sentence reduction. See 28 U.S.C. § 994(t).

        Given the Court's determination that Mr. Vossler has not shown extraordinary and

 compelling reasons to justify his release, whether he poses a danger to the community or whether

 the § 3553(a) factors weigh in favor of his release need not be discussed at length. Nonetheless,

 the United States makes strong—and unrebutted—arguments that Mr. Vossler is a danger to the



                                                 7
Case 1:16-cr-00078-SEB-MJD Document 84 Filed 10/09/20 Page 8 of 8 PageID #: 633




 community and that the sentencing factors in § 3553(a) weigh against release. See dkt. 83. In this

 case, Mr. Vossler was found to be in possession of explicit materials depicting the sexual abuse of

 toddlers. See dkt. 54 (Presentence Investigation Report). These are very serious charges. At the

 time he committed the offenses in this case, Mr. Vossler was on probation for molesting a 3-year-

 old girl. Id. Mr. Vossler's criminal history also shows a disturbing pattern of violence against

 children (including his own daughter). On this record, the Court cannot conclude that Mr. Vossler

 is no longer a danger to the community, and it cannot find that the § 3553(a) factors warrant

 releasing him 8 years early and before he has served even half his sentence.

                                                III.
                                           CONCLUSION

        For the reasons stated above, Mr. Vossler's Motion for Compassionate Release, dkt. [73],

 is denied.

        IT IS SO ORDERED.



                  10/8/2020
        Date: __________________
                                                       _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
 Distribution:                                         Southern District of Indiana

 All Electronically Registered Counsel




                                                 8
